Citation Nr: 0215412	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  94-41 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an evaluation higher than 30 percent for 
hypertensive heart disease with left ventricular hypertrophy 
and hypertension, on appeal from the initial grant of service 
connection.

3.  Entitlement to an evaluation higher than 30 percent for 
right eye injury, chorioretinal scarring, on appeal from the 
initial grant of service connection.

4.  Entitlement to an evaluation higher than 10 percent prior 
to February 10, 2000 and to a compensable rating on or after 
April 1, 2000 for benign prostatic hypertrophy, on appeal 
from the initial grant of service connection.

5.  Entitlement to a compensable evaluation for bilateral 
hearing loss, on appeal from the initial grant of service 
connection.

6. Entitlement to a compensable evaluation for calluses of 
both feet, on appeal from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to 
September 1991.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1992 rating decision of the Department 
of Veterans Affairs (VA) St. Petersburg, Florida Regional 
Office (RO).  The Board remanded the issues listed above in 
December 1996 for additional development of the record.

This case is currently under the jurisdiction of the Atlanta, 
Georgia RO.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
sinusitis.

2.  The veteran's service-connected hypertensive heart 
disease with hypertension is manifested by complaints of 
chest pain, an estimated workload of 5-6 metabolic 
equivalents (METs).  Left ventricular dysfunction and 
diastolic blood pressure readings of predominantly 120 or 
more are not shown.

3.  The veteran's residuals of a right eye injury has caused 
blindness in the right eye; best corrected distant visual 
acuity was been 20/25 or better; there has been no evidence 
of cosmetic defect or enucleation.

4.  The veteran's benign prostatic hypertrophy was manifested 
by enlarged prostate, painful urination and weak urinary flow 
prior to simple prostatectomy in February 2000.

5.  The veteran's benign prostatic hypertrophy, status post 
simple prostatectomy, is manifested by normal urine flow with 
pain and incontinence of small amounts of urine; the evidence 
does not show the need for the wearing of absorbent materials 
during the entire appeal period.

6.  VA audiological examinations in October 1992 and July 
2001 revealed Level I hearing acuity bilaterally and VA 
audiological examination in April 1995 revealed Level II 
hearing bilaterally.

7.  No pertinent audiological data of record shows greater 
bilateral hearing impairment than was found on VA 
examinations in April 1995.

8.  The service-connected calluses of the feet are not 
manifested by any foot impairment.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 5107 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).

2.  The criteria for a rating in excess of 30 percent for 
hypertensive heart disease with hypertension have not been 
met at any time since the initial grant of service 
connection. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Codes 7007, 7101 (1997) and (2001).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of a right eye injury have not been met at any 
time since the initial grant of service connection.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.79, 4.80, 4.84a, Part 4, Diagnostic 
Code 6009-6070 (2002).

4.  The criteria of an evaluation higher than 10 percent 
prior to February 10, 2000 and to a compensable rating on or 
after April 1, 2000 for benign prostatic hypertrophy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.115a, 
Diagnostic Code 7527 (1993); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7527 (2001).

5.  The criteria for a compensable rating for bilateral 
hearing loss have not been met at any time since the initial 
grant of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. Part 4, § 4.85, Diagnostic Code 
6100 (1998) and (2001).

6.  The criteria of a compensable rating for calluses of the 
feet have not been met at any time since the initial grant of 
service connection. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. Part 4, §§ 4.1, 4.2., 4.7, 4.10, 4.31, 
4.71(a), Diagnostic Code 5284 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002); 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The veteran's Application for Compensation or Pension was 
received in October 1991, and it is substantially complete.  
Thus, there is no issue as to provision of a form or 
instructions for applying for the benefits.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(2)).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The application form was signed in August 1991, prior to 
separation from service, and submitted in October 1991.  The 
veteran reported treatment for various disabilities at a 
number of military medical facilities.  The veteran's service 
medical records have been obtained and associated with the 
claims file.  In December 1993, the veteran submitted a 
November 1993 private medical statement regarding his right 
eye disability.  In August 1994, he submitted a private 
treatment record regarding hypertension.  In December 1996, 
the Board remanded the case for additional development of the 
evidence, to include obtaining all records of treatment from 
Tyndall Air Force Base from April 1996 to the present.  In 
October 1999, the veteran submitted a statement indicating 
that he had received treatment at unspecified VA outpatient 
clinics.  In February 2002, the veteran indicated that he had 
received treatment for his prostate condition at the Atlanta 
VA Medical Center.  In April 2001, the RO sent the veteran a 
letter advising him that treatment records from Tyndall Air 
Force Base had been obtained as well as a report of EKG dated 
in 1995.  He was also advised that the RO was requesting VA 
outpatient records from the Decatur, Georgia VA Medical 
Center. He was further advised of the VCAA and the VA's duty 
to assist in obtaining evidence.  He was told what evidence 
was necessary to support his claims, what information 
regarding medical treatment records he needed to provide, and 
steps the RO would take to obtain records.  The record 
includes records of treatment at Tyndall Air Force Base and 
the veteran's VA treatment records obtained by the RO.  The 
veteran has not identified any additional pertinent evidence 
which could be obtained with regard to his claim.

By rating action in January 1992, the veteran's claim for 
service connection for sinusitis was denied and service 
connection was granted for hypertension, residuals of right 
eye injury, bilateral hearing loss, benign prostatic 
hypertrophy and calluses of the feet.  A statement of the 
case was issued in July 1992.  Supplemental statements of the 
case (SSOC) were issued in March 1993, September 1993, April 
1994, July 1995, July 1996, February 1999, and April 2002.  
As noted above, the RO also sent the veteran a letter in 
April 2001 advising him of the VCAA and the VA's duty to 
assist.  The rating decision, the April 2001 letter, the SOC 
and the SSOCs together listed the evidence considered, the 
legal criteria for evaluating the claims, an analysis of the 
facts as applied to the applicable law, regulations and 
criteria, and informed the appellant of the information and 
evidence necessary to substantiate the claims.  VA has 
satisfied the duty to tell the veteran what information and 
evidence is needed to substantiate his claim and what 
evidence he must provide and what VA will obtain or request 
on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-
3)(2001).  As noted above, the RO has obtained the veteran's 
service medical records, VA treatment records and the 
treatment records of Tyndall Air Force Base.  The veteran has 
submitted private medical records.  The veteran has not 
identified any additional VA or private treatment records 
with regard to his claim.  There is no reasonable possibility 
further assistance might substantiate the claim.  See 38 
U.S.C.A. § 5103A(2) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(d)). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  The veteran was afforded VA 
examinations in October 1992, January 1993, February 1994, 
April 1995, and July 2001.

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations in 
the April 2002 SSOC.  The requirements of the law and 
regulations have been substantially met and the Board may 
proceed to consider the merits of the appeal. 


II.  Service Connection for sinusitis

On separation examination in May 1991, a history of a few 
episodes of sinus problems during service in 1976 were noted.  
It was indicated that that the sinus problems were treated 
with good results.  Clinical evaluation of the sinuses was 
normal.  No defect or diagnosis regarding the sinuses noted.

On VA examination in July 2001, the veteran denied any sinus 
problems in the last several years.  He reported sinus 
problems in the military but did not remember exactly when or 
what kind of problems.  He indicated that he was not really 
interested in discussing the matter and that his sinuses did 
not bother him presently.  On examination there was no nasal 
obstruction and no sinusitis.  The examiner concluded that 
there were no objective findings to entertain a diagnosis of 
sinusitis and that the condition had resolved based on 
history and physical examination.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

One of the basic requirements for service connection is 
evidence that tends to show a presently existing disability.  
The Court noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability...In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, a diagnosis of a condition must be made by 
competent medical evidence. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In this case, there is no competent medical evidence of a 
current diagnosis of sinusitis to support the veteran's claim 
for service connection.  Both the veteran's May 1991 
separation examination and the July 2001 VA examination 
report indicated a history of sinusitis but did not show a 
diagnosis of current sinusitis at the time of discharge or at 
the time of the most recent examination.  There is no other 
competent medical evidence of record to support the veteran's 
claim.

The only other evidence in support of the veteran's claim are 
his own contentions.  However, there is no indication that 
the veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Consequently, his statements 
regarding the claimed condition are insufficient.

In view of the foregoing, the Board concludes in the absence 
of a current diagnosis of sinusitis, the preponderance of the 
evidence weighs against the claim for service connection for 
that condition.  The benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Higher Initial Evaluations - Laws and Regulations

By rating action in January 1992, the RO granted service 
connection for hypertension, rated as 10 percent disabling 
under Diagnostic Code 7101.  Service connection was also 
granted for residuals of right eye injury, chorioretinal 
scarring, bilateral hearing loss, benign prostatic 
hypertrophy and calluses of the feet and each disability was 
rated as noncompensably disabling under Diagnostic Codes 
6009, 6100, 7527 and 5299-5284 respectively.  The initial 
ratings were effective from October 1, 1991, the day 
following separation from active service.  

By rating action in March 1993, the RO increased the rating 
for the right eye injury to 30 percent under Diagnostic Codes 
6009-6077, effective from October 1, 1991.  

By rating action in April 1994, the RO recharacterized the 
service-connected hypertension as hypertensive heart disease 
with left ventricular hypertrophy, hypertension and assigned 
a 30 percent rating effective from October 1, 1991 under 
Diagnostic Codes 7101-7007.  

By rating action in April 2002, the RO increased the rating 
for benign hypertrophy, status post prostatectomy with 
erectile dysfunction to 10 percent under Diagnostic Codes 
7599-7527 effective from October 1, 1991.  A 100 percent 
rating was assigned from February 11, 2000 to March 31, 2000 
under the provisions of 38 C.F.R. § 4.30 and a noncompensable 
rating was assigned effective on April 1, 2000.  The RO also 
recharacterized the veteran's right eye disability as 
residuals of a right eye injury with resultant blindness 
(light perception only) and continued the 30 percent rating 
under Diagnostic Codes 6009-6070.

The veteran seeks higher initial ratings for the service-
connected hypertensive heart disease with hypertension, 
residuals of a right eye injury, benign prostatic 
hypertrophy, bilateral hearing loss and calluses of both 
feet.  This appeal being from the initial ratings assigned to 
each of the service-connected disabilities upon awarding 
compensation, the entire body of evidence is for equal 
consideration.  The Court has held that there is a 
distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  It was 
also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts founds, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the rating criteria pertaining to 
several of the veteran's service-connected disabilities were 
amended during the period of the appeal.  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date. VAOPGCPREC 3-2000; see also 38 U.S.C.A. § 5110(g) (West 
1991).

The RO did not specifically consider staged ratings.  Before 
the Board may consider staged ratings of the veteran's 
disability, it must be determined that there is no prejudice 
to the veteran to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO has addressed, at each stage since the appeal from the 
original rating, the appropriate disability evaluation to be 
applied as evidenced by the medical evidence.  The 
regulations to be applied are the same and the RO has 
considered the applicable rating criteria, to include the 
amendments to the rating criteria for evaluating 
cardiovascular disorders effective in January 1998, hearing 
loss disability effective in June 1999 and the genitourinary 
system effective in February 1994.  The RO, in effect, 
considered whether the facts showed that the veteran was 
entitled to a higher disability rating for each condition for 
any period of time since his original claim.  The veteran has 
been provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  The Board finds that there is no prejudice to the 
veteran in recharacterizing the issues on appeal to properly 
reflect his disagreement with the initial disability 
evaluations assigned to service-connected disabilities at 
issue.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

An evaluation of the level of disability must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities.  38 C.F.R. § 4.10 
(2001).

A.  Hypertensive heart disease with hypertension

The service medical records show elevated blood pressure 
readings during service and a May 1991 examination report 
showed that blood pressure was 138/86 and noted a diagnosis 
of hypertension.  

Tyndall Air Force Base outpatient records dated from June 
1991 to July 1992 show diastolic blood pressure readings were 
all under 100 with the exception of a 101 reading in December 
1991 and a 104 reading in July 1992.  

On VA examination in October 1992, a history of hypertension 
since 1979 was noted.  The veteran also reported a history of 
sharp, musculoskeletal chest pains.  The examiner indicated 
that examination of the heart revealed that S1 and S2 were 
regular in rate and rhythm without murmur or gallop.  Blood 
pressure readings were 160/114 sitting, 164/108 recumbent, 
170/120 standing, 180/110 sitting after exercise, 150/110 two 
minutes after exercise.  

Tyndall Air Force Base outpatient records dated from February 
to April 1993 show that diastolic blood pressure readings 
were all below 120.

On VA hypertension examination in February 1994, blood 
pressure was recorded as 178/108 and 182/128 sitting, 195/118 
lying, and 182/132 standing.  It was indicated that EKG 
voltage criteria confirmed an enlarged heart.  EKG revealed 
normal sinus rhythm, minimal voltage criteria of left 
ventricular hypertrophy (LVH).  The diagnoses included 
hypertension and hypertensive heart disease with LVH.

Private and Tyndall Air Force Base outpatient records dated 
from April 1994 to March 1995 show that diastolic blood 
pressure readings were all below 120.

On VA hypertension examination in April 1995, the veteran 
reported treatment for hypertension and that for the previous 
two weeks he had pain around his heart.  The examiner 
indicated that the heart did not appear enlarged clinically.  
The apex beat was not beyond the midclavicular line.  The 
diagnosis was arterial hypertension, fairly well controlled.  
A VA cardiovascular examination report noted no abnormalities 
on cardiac examination.   An ECG showed normal sinus rhythm 
and left ventricular hypertrophy.  A chest x-ray was normal.  
The examiner concluded that there was no evidence of active 
heart disease.

VA outpatient records dated from April 1995 to January 2001 
show that diastolic blood pressure readings were all below 
120.  A December 1999 VA ECG showed normal sinus rhythm and 
left atrial enlargement.  

On VA examination in July 2001, the veteran reported that he 
continued to take medication for control of high blood 
pressure.  He also reported that he was told that he had an 
enlarged heart.  There was no history of surgery for any 
heart condition, myocardial infarction or acute rheumatic 
heart disease.  The examiner indicated that review of systems 
was negative for chest pain, dyspnea, dizziness and syncope.  
The veteran reported that he was able to vacuum, walk, take 
out trash, push a lawnmower and climb stairs.  He reported 
problems when gardening.  He was employed as a property 
officer.  On examination blood pressure was 172/104 right arm 
sitting, 167/100 right arm standing, 162/96 left arm supine.  
An EKG showed normal sinus rhythm.  A chest x-ray was 
negative.  The thoracic aorta was mildly tortuous.  The 
cardiac silhouette was within normal limits.  A 2D 
echocardiogram showed an ejection fraction of 51 percent, 
marginal diastolic dysfunction due to slow left atrial 
emptying, left ventricular enlargement and hypertrophy 
particularly of the posterior wall, dilated aortic valve 
annulus and trace pericardial effusion.  Color Doppler 
demonstrated no significant valvular insufficiency.  There 
was no evidence of cardiomegaly.  The examiner indicated that 
the veteran was rated a Class II according to the NYHA rating 
classification with estimated METs of 5.0-6.0.  The examiner 
indicated that blood pressure was not well controlled at that 
time.

The criteria for evaluating diseases of the cardiovascular 
system were amended effective on January 12, 1998.  See 62 
Fed. Reg. 65,207 (Dec. 11, 1997).  Under the old criteria of 
38 C.F.R. § 4.104, Diagnostic Code 7007 (1997), a 30 percent 
rating was warranted for hypertensive cardiovascular disease 
with definite enlargement of the heart, sustained diastolic 
hypertension of 100 or more, moderate dyspnea on exertion.  A 
60 percent rating required marked enlargement of the heart, 
confirmed by roentgenogram, or the apex beat beyond 
midclavicular line, sustained diastolic hypertension of 120 
or more, which may later have been reduced, dyspnea on 
exertion, more than light manual labor precluded.  A 100 
percent rating required definite signs of congestive heart 
failure (CHF), more than sedentary employment precluded.

Under the revised criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7007 (2002), a 30 percent rating requires a workload of 
greater than 5 METs but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating requires more than one episode of acute CHF in the 
past year, or; workload greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating requires 
chronic CHF, or; workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent. (A note in the regulation indicates that one 
MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 millimeters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used 
to rate the veteran.  38 C.F.R. § 4.104 (2001).

Under the old criteria, hypertensive vascular disease 
(essential arterial hypertension) is assigned a 60 percent 
evaluation when manifested by diastolic pressure 
predominantly 130 or more and severe symptoms.  For diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms, a 40 percent evaluation is assigned.  If diastolic 
pressure is predominantly 110 or more with definite symptoms, 
a 20 percent evaluation is assigned.  When diastolic pressure 
is predominantly 100 or more a 10 percent evaluation is 
assigned.  (Note 1: For the 40 percent and 60 percent 
ratings, there should be careful attention to diagnosis and 
repeated blood pressure readings.) (Note 2: When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned.)  
38 C.F.R. § 4.104, Diagnostic Code 7101, effective prior to 
January 12, 1998.

Under the new criteria, hypertensive vascular disease 
(essential arterial hypertension) is assigned a 60 percent 
evaluation when diastolic pressure is predominantly 130 or 
more.  A 40 percent evaluation is assigned when diastolic 
pressure is predominantly 120 or more.  A 20 percent 
evaluation is assigned when diastolic pressure is 
predominantly 110 or more or when systolic pressure is 
predominantly 200 or more.  A 10 percent evaluation is 
assigned when diastolic pressure is predominantly 100 or more 
or when systolic pressure is predominantly 160 or more.  The 
10 percent evaluation is the minimal evaluation when an 
individual has a history of diastolic pressure predominantly 
100 or more and requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101, effective January 
12, 1998.

After a full review of the evidence, the Board finds that the 
clinical findings do not approximate a rating in excess of 30 
percent during the entire appeal period under either the old 
or new criteria listed for Diagnostic Code 7101.  The 
numerous blood pressure readings taken for the period of the 
appeal from 1991 to 2001 do not show that the diastolic 
pressure is predominantly 120 or more or that there are 
moderately severe symptoms. One of five diastolic readings 
was 120 on VA examination in October 1992.  Two of four 
diastolic readings were over 120 at the time of the February 
1994 VA examination.  Otherwise, the numerous diastolic blood 
pressure readings taken over the course of the appeal were 
under 120.  Although the veteran complained of chest pain in 
October 1992 and April 1995, there is no evidence of dyspnea, 
dizziness and syncope.  As the evidence fails to demonstrate 
that the appellant has diastolic pressure that is 
predominantly 120 or more and there is no evidence of 
moderately severe symptoms, the Board is unable to identify a 
basis to grant a rating in excess of 30 percent for the 
service-connected hypertensive heart disease under either the 
old or new rating criteria of Diagnostic Code 7101.  

An initial rating in excess of 30 percent for the veteran's 
heart disability is not warranted under either the old or new 
criteria of Diagnostic Code 7007.  There is no evidence 
showing marked enlargement of the heart, confirmed by 
roentgenogram, or the apex beat beyond midclavicular line, 
sustained diastolic hypertension of 120 or more, which may 
later have been reduced, dyspnea on exertion, more than light 
manual labor precluded which would warrant a 60 percent 
rating under the old criteria.  As noted above, the evidence 
does not show sustained diastolic blood pressure readings of 
120 during the entire appeal period.  The evidence shows that 
the veteran is currently employed and there is no evidence 
that more than light manual labor is precluded due to his 
heart condition.  

There is no evidence of more than one episode of acute CHF in 
the past year, or; workload greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent which would warrant 
a 60 percent rating under the new criteria.  On the most 
recent VA examination, a chest x-ray was negative and the 
cardiac silhouette was within normal limits.  Echocardiogram 
showed an ejection fraction of 51 percent and noted left 
ventricular enlargement and hypertrophy.  The examiner 
indicted estimated METs of 5.0-6.0.  As such, a 60 percent 
rating under the new criteria of Diagnostic Code 7007 is not 
warranted.

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as the 
Court noted in Fenderson v. West, 12 Vet. App. 119 (1999).  
At no time during the appeal period, however, has the veteran 
demonstrated a level of impairment consistent with an 
evaluation in excess of 30 percent for his service-connected 
heart condition.

B.  Residuals of a right eye injury

The veteran seeks a higher initial rating for his service-
connected right eye injury, currently rated as 30 percent 
disabling under Diagnostic Codes 6009-6070.

The veteran sustained a traumatic right eye injury in 
February 1968 resulting in macular hole.  On separation 
examination in May 1991, the veteran's distant vision was 
measures as 20/0 on the right, corrected to 20/0.  Near 
vision was measured as 20/0 on the right, corrected to 20/0.  
On the left, distant vision was 20/30, corrected to 20/20.  
Near vision was 20/30, corrected to 20/20.  The diagnoses 
included macular scar.  

A July 1992 Tyndall Air Force Base medical center outpatient 
record noted a history of right eye foreign body scar  and 
very little vision.  Right eye macular chorio-retinal 
scarring was noted.  

On VA examination in October 1992, the vision in the right 
eye was finger counting at 5 feet.  The diagnoses included 
history of chorioretinal damage from blunt trauma to the 
right eye.

On VA vision examination in January 1993, the veteran 
reported decreased visual acuity in the right eye and that 
central focus was destroyed secondary to trauma.  Uncorrected 
and corrected far and near vision in the right eye was 
400/400.  The left eye had uncorrected near and far vision of 
40/30, corrected to 20/20.  It was indicated that there was 
no diplopia and no visual field deficit.  

A November 1993 private medical statement indicated that on 
examination the visual acuity in the right eye was light 
perception only.  Visual acuity in the left eye was 20/40 
unaided.  Refraction of the right eye proved that no lens 
provided improved vision.  The left eye had corrected vision 
of 20/25.  It was indicated that internal examination 
revealed a large macula chorioretinal scar  approximately two 
disc diameters in size.  The left eye was normal.  

On VA vision examination in February 1994, the veteran 
reported that the vision in the right eye had gotten worse.  
Uncorrected visual acuity in the right eye was 5/200 with 
corrected visual acuity of 8/200.  The left eye had 
uncorrected near and far vision of 40/40, corrected to 20/20.  

On VA examination in April 1995, corrected vision of the 
right eye was 5/200.  Uncorrected near and distant vision of 
the left eye was 60/40, corrected to 20/20.  It was indicated 
that there was no diplopia and no visual field deficits.  It 
was noted that there was full thickness macular hole with 
chorioretinal scar at the macula in the right eye.

On VA examination in July 2001, best corrected distant visual 
acuity was 20/400 in the right eye and 20/25 in the left eye 
with the appropriate myopic correction.  Near visual acuity 
was 20/400 in the right eye and 20/20 in the left eye with 
the appropriate presbyopic correction.  External ocular 
examination was unremarkable.  Slit-lamp biomicroscopy of the 
anterior segment of the each eye revealed normal conjunctiva, 
clear cornea, deep anterior chamber, normal iris and clear 
lens.  Dilated fundoscopic examination of the right eye 
revealed a sharp pink optic disc with a cup/disc ratio of 
0.3.  There was a pailial thickness of the macular hole in 
the right eye with a large chorioretinal scar.  Visual fields 
were performed and the peripheral field was entirely full in 
the right eye, however, a central scotoma was noted.  The 
visual field in the left eye was full.  The examiner 
indicated that the ocular pathology in the right eye was 
consistent with that of 20/400 vision and the final diagnoses 
were partial thickness macular hole with adjacent 
chorioretinal scar of the right eye, myopia and presbyopia.  

Unhealed eye injuries in chronic form are rated from 10 
percent to 100 percent based on impairment of visual acuity 
or field loss, pain, rest requirements or episodic incapacity 
combining an additional 10 percent rating during continuous 
active pathology.  Minimum rating during active pathology is 
10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6009 (2001).

Blindness in one eye, having only light perception, is 30 
percent disabling, if visual acuity in the other eye is 20/40 
(6/12).  Blindness in one eye, having only light perception, 
is 40 percent disabling, if visual acuity in the other eye is 
20/50 (6/15).  Blindness in one eye, having only light 
perception, is 50 percent disabling, if visual acuity in the 
other eye is 20/70 (6/21).  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6069, 6070.

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (2001).

Combined ratings for disabilities of the same eye should not 
exceed the rating for total loss of vision of that eye, 
unless there is enucleation or a serious cosmetic defect 
added to the total loss of vision.  38 C.F.R. § 4.80 (2001).

Compensation is payable for certain combinations of service-
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service-connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a)(1) (2001).

In this case, the veteran suffered trauma to the right eye 
during service which resulted in macular scarring causing 
blindness in the right eye.  This disability is service-
connected.  The veteran's left eye vision is not service-
connected and does not result in blindness.

Also, pursuant to 38 C.F.R. § 4.78 (2001), the VA may 
consider the effects of aggravation of visual disability, 
even though the visual impairment of only one eye is service-
connected.  However, in this case, there is no medical 
evidence of aggravation of either eye.

After reviewing the evidence, the Board finds that 
entitlement to a rating in excess of 30 percent for the 
service-connected right eye disability is not warranted.  The 
veteran's right eye disability is evaluated under Diagnostic 
Codes 6009-6070.  The medical evidence establishes that the 
veteran's inservice injury to his right eye resulted in 
blindness in that eye, having only light perception.  With 
regard to his left eye, the medical evidence shows that 
corrected visual acuity and visual fields were normal.  The 
clinical findings show that the veteran's left eye corrected 
distant visual acuity was 20/20 with the exception of the 
November 1993 examination report and the most recent VA 
examination in July 2001, each of which indicated that best 
corrected distant visual acuity was 20/25 in the left eye.  
The evidence does not show that the vision in the left eye is 
20/50 which would warrant a 40 percent rating under 
Diagnostic Code 6069.  In the absence of bilateral blindness 
and since this is not a case involving aggravation, a higher 
rating is not warranted.  In addition, the medical evidence 
does not establish that the veteran has blindness of both 
eyes.  See 38 C.F.R. §§ 3.383(a)(1), 4.84a, Diagnostic Codes 
6061-6070.

The Board has also considered whether the service-connected 
right eye disability should be rated so as to reflect 
anatomical loss of that eye.  However, as indicated, if only 
one eye's loss of vision is service-connected, and there is 
no blindness in the nonservice-connected eye, as here, then 
the maximum available schedular rating is 30 percent in the 
absence of enucleation or a serious cosmetic defect.  38 
C.F.R. § 4.80.

At no time during the appeal period, however, has the veteran 
demonstrated a level of impairment consistent with an 
evaluation in excess of 30 percent for his service-connected 
right eye disability and he is not entitled to a staged 
rating for this disability.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Accordingly, the Board concludes that the criteria for a 
rating in excess of the current 30 percent rating for 
residuals of a right eye injury have not been met since the 
effective date of service connection.  

C.  Benign prostatic hypertrophy

On separation examination in May 1991, it was indicated that 
the veteran had a history of several episodes of painful 
urination of unknown etiology with no recurrence.  
Examination revealed that the prostate was large and without 
nodules.  The diagnoses included benign prostatic 
hypertrophy, prostatitis, urinary tract infection.  

On VA examination in October 1992, it was noted that the 
veteran had benign prostatic hypertrophy and the diagnoses 
included prostatic enlargement.

On VA examination in April 1995, the veteran reported that he 
received a diagnosis of impotence in May 1994 and indicated 
that he had recently been told that he had chronic 
prostatitis.  He indicated that prostatitis flared up 
periodically requiring further treatment.  Examination 
revealed normal genitalia and no pain or tenesmus.  There was 
no incontinence.  The diagnoses were history of impotence, 
etiology unknown and history of recurring prostatitis.

A December 1999 VA hospital summary shows that the veteran 
had a history of benign prostatic hypertrophy with 
significantly enlarged gland and positive cytology on 
previous cystoscopy.  Rigid and flexible cystoscopy were 
preformed, as well as transrectal ultrasound biopsy of the 
prostate. 

A January 2000 VA operative report shows that the veteran 
underwent cystoscopy and bladder biopsies.  

A February 2000 VA hospital summary shows that the veteran 
underwent simple open prostatectomy.  It was indicated that 
he had a history of urinary obstructive symptoms.  Studies 
showed significant obstruction.  Digital examination revealed 
large prostate.  A February 2000 hospital record shows that 
the veteran complained of right lower abdominal incision 
pain.  It was indicated that Foley catheter was intact and 
patent, draining moderate amount of cranberry colored urine.  
The lower abdominal incision was intact with staples.  There 
were no signs of infection or drainage.  A March 7, 2000 
outpatient record showed that the veteran was doing well 
status post simple prostatectomy and that he wanted a letter 
for work (light duty).  It was indicated that the abdominal 
incision was healed.  It was indicated that a letter would be 
given for light duty and no heavy lifting for eight weeks.  

On VA examination in July 2001, the veteran reported that 
beginning in 1991 he began experiencing difficulty in 
obtaining and maintaining an erection.  He also noticed a 
weak urinary stream.  He continued to have erectile problems.  
His problems with weak urinary flow progressed and he had the 
onset of urinary frequency and sensation of incompletely 
emptying his bladder in the mid 1990s.  It was noted that he 
underwent simple prostatectomy in February 2000.  Since that 
time, he reported that urinary flow was normal, not weak.  He 
indicated that he urinated three to four times a day, with 
several hours in between.  He indicated that urinated only 
once at night.  He denied any pain with urination or any 
problems starting urination.  He reported incontinence of 
small amounts of urine, on average every other day.  He did 
not require the use of any pads or absorbent material.  He 
reported noticing in his underwear that he had dribbled small 
amounts of urine.  Rectal examination showed no evidence of 
fissure, fecal leakage or hemorrhoids.  Palpation of the 
rectal wall was normal.  The final diagnoses included status 
post simple prostatectomy secondary to benign prostatic 
hypertrophy, refractory to medical treatment and erectile 
dysfunction.  

The veteran's benign prostatic hypertrophy is evaluated under 
Diagnostic Code 7527.  The ratings for the genitourinary 
system were changed in 1994.  See 59 Fed. Reg. 2523-2528 
(Jan. 18, 1994).  Under the old rating criteria, Diagnostic 
Code 7527 provided that prostate infections were evaluated as 
chronic cystitis under Diagnostic Code 7512 in accordance 
with resulting functional disturbance of the bladder.  A 10 
percent evaluation was assigned for moderate chronic cystitis 
with pyuria and diurnal and nocturnal frequency.  A 20 
percent evaluation contemplated moderately severe cystitis 
with diurnal and nocturnal frequency with pain and tenesmus.  
A 40 percent evaluation required severe cystitis with 
urination at intervals of one hour or less; contracted 
bladder.  In addition, under Diagnostic Code 7526, a minimum 
20 percent rating was assigned for resection of the prostate 
gland.  38 C.F.R. § 4.115a.

Under the new rating criteria, Diagnostic Code 7527, 38 
C.F.R. § 4.115b (2001), now provides that prostate gland 
injuries, infections, hypertrophy, and postoperative 
residuals will be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  

Voiding dysfunction is evaluated based on symptoms of urine 
leakage, frequency, or obstructed voiding.  Evaluation under 
urine leakage involves ratings ranging from 20 to 60 percent 
and contemplates continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence.  When these factors require the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent evaluation is 
warranted.  When there is leakage requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day, a 40 percent disability rating is warranted.  A 20 
percent rating contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  See 38 C.F.R. § 4.115a (2001).

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.  Id.

Finally, obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  A noncompensable rating contemplates 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.  Id.

The Board finds that the clinical evidence does not support a 
rating in excess of 10 percent from October 1, 1991 to 
February 10, 2000.  The May 1991 separation examination 
report noted a history of several episodes of painful 
urination.  The evidence following discharge show that the 
veteran received treatment for enlargement of the prostate 
and prostatitis.  There is evidence of erectile dysfunction.  
The February 2000 hospital summary noted a history of urinary 
obstructive symptoms and a prostatectomy was performed in 
February 2000.  The evidence does not show moderately severe 
cystitis with diurnal and nocturnal frequency with pain and 
tenesmus which would support a 20 percent rating under the 
old criteria of Diagnostic Code 7527 from October 1, 1991 to 
February 10, 2000.  The veteran's prostate disorder is 
predominately manifested by voiding dysfunction.  The Board 
has considered the application of the new rating criteria of 
Diagnostic Code 7527 for the period from the effective date 
of the new criteria, January 18, 1994 to February 10, 2000 to 
determine whether a rating in excess of 10 percent is 
warranted for that period.  There is no evidence showing that 
the veteran suffered from voiding dysfunction requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day, suffered from daytime voiding interval 
between one and two hours, or; awakening to void three to 
four time per night or from urinary retention requiring 
intermittent or continuous catheterization which would 
warrant a 20 percent rating under the new criteria of 
Diagnostic Code 7527.

The RO has assigned a temporary 100 percent rating under the 
provisions of 38 C.F.R. § 4.30 for the service-connected 
prostate disorder, effective from February 11 to March 31, 
2000.  This rating is not in issue.  The evidence shows that 
following surgery in February 2000, the veteran was seen in 
early March 2000 for follow-up.  At that time the abdominal 
incision was well healed and it was indicated that the 
veteran was able to return to work on light duty. 

The clinical evidence does not support compensable rating for 
the service-connected prostate condition on or after April 1, 
2000.  The most recent VA examination indicated that 
following surgery, the veteran reported normal urine flow, 
that he only urinated once time at night and that he did not 
have any pain or problems starting urination.  Although he 
reported incontinence of small amounts of urine every other 
day, he did not require the use of any pads or absorbent 
material.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2001).  The medical evidence for the period 
from April 1, 2000 to the present does not show moderate 
chronic cystitis with pyuria and diurnal and nocturnal 
frequency which would support a 10 percent rating under the 
old criteria of Diagnostic Code 7527.  Further, the evidence 
does not show that he is required to wear absorbent material, 
that he has daytime voiding interval between two and three 
hours or awakening to void two times per night, or that he 
has obstructive symptomatology with or without stricture 
disease requiring dilation 1 to 2 times per year which would 
support the assignment of a 10 percent rating under the new 
criteria from April 1, 2000 to the present.  

D.  Bilateral hearing loss

On audiological examination in May 1991, average pure tone 
threshold at 1000, 2000, 3000, and 4000 hertz was 50 in the 
right ear and 60 in the left ear.

On repeat audiological evaluation in June 1991, average pure 
tone threshold at 1000, 2000, 3000, and 4000 hertz was 35 in 
the right ear and 50 in the left ear.

On audiological evaluation in July 1992, average pure tone 
threshold at 1000, 2000, 3000, and 4000 hertz was 31 in the 
right ear and 52 in the left ear.

On VA audiological evaluation in October 1992, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
25
LEFT
10
10
20
50
50

Average pure tone threshold at 1000, 2000, 3000, and 4000 
hertz was 18 in the right ear and 32 in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 92 percent in the left ear.

On audiological evaluation in December 1994, average pure 
tone threshold at 1000, 2000, 3000, and 4000 hertz was 47 in 
the right ear and 62 in the left ear.

On VA audiological evaluation in April 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
35
LEFT
25
15
25
45
45

Average pure tone threshold at 1000, 2000, 3000, and 4000 
hertz was 28 in the right ear and 32 in the left ear.  Speech 
audiometry revealed speech recognition ability of 86 percent 
in the right ear and of 84 percent in the left ear.

On VA audiological evaluation in July 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
40
40
LEFT
45
40
50
45
40







Average pure tone threshold at 1000, 2000, 3000, and 4000 
hertz was 37 in the right ear and 43 in the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
bilaterally.

The veteran's bilateral hearing loss disability is rated 
under Diagnostic Code 6100.  During the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, including the rating criteria 
for evaluating a hearing loss disorder.  This amendment was 
effective June 10, 1999.  See 64 Fed. Reg. 25,202 through 
25,210 (May 11, 1999).

The new regulations changed the diagnostic code number 
assigned to hearing loss, assigning a single diagnostic code, 
6100, for hearing loss.  Under the old criteria, the 
diagnostic code for hearing loss could range from 6100 to 
6110, depending upon the degree of loss.  However, while all 
hearing loss disability is now assigned the single diagnostic 
code of 6100, the criteria for evaluating hearing loss did 
not change.  In other words, the criteria still provide for 
assigning a rating from noncompensable to 100 percent, 
although under a single diagnostic code.  Accordingly, this 
change in the rating schedule is not more or less beneficial 
to the appellant.  There is no prejudice to him in 
considering the new regulations, because they are 
substantively the same as the old regulations with respect to 
the method of determining the degree of hearing loss and 
assigning a rating.

The new regulations did add two new provisions, 38 C.F.R. 
§ 4.86(a) and (b), permitting consideration of additional 
factors in evaluating hearing loss disability that cannot 
always be accurately assessed under the old regulations.  
These new provisions are designed to evaluate the level of 
impairment when speech discrimination testing may not reflect 
the severity of communicative functioning difficulty.  See 64 
Fed. Reg. 25,202, 25,203 (May 11, 1999).

The first new provision, that of 38 C.F.R. § 4.86(a), 
indicates that if puretone thresholds in the specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.

Otherwise, the severity of a hearing loss disability is 
determined by applying the criteria set forth at 38 C.F.R. 
§ 4.85 (1998) and (2001).  Under these criteria, evaluations 
of bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 
C.F.R. § 4.85 (1998) and (2001).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (1998) and (2001).  
To evaluate an individual's level of disability, Table VI is 
used to assign a Roman numeral designation for hearing 
impairment based on a combination of the percent of speech 
discrimination and the pure tone threshold average.  38 
C.F.R. § 4.85(a) (1998); 38 C.F.R. § 4.85(b) (2001).  Table 
VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment for each ear.  38 C.F.R. § 4.85(b) (1998); 38 
C.F.R. § 4.85(e) (2001). 

At the outset, the Board notes that the reports of 
audiological examinations conducted in May and June 1991 
prior to separation from service and those dated in July and 
October 1992 and December 1994 after discharge, do not show 
that controlled speech discrimination testing (Maryland CNC) 
was conducted.  There is no evidence that the Chief of the 
Audiology Clinic certified that language difficulties or 
inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate.  
See 38 C.F.R. § 4.85(c) (1997).  As such those examination 
reports are not adequate for rating purposes.  See 38 C.F.R. 
§ 4.85 (1997) and (2001).

On VA examination in October 1992, average pure tone 
threshold at 1000, 2000, 3000, and 4000 hertz was 18 decibels 
in the right ear and 32 in the left ear, with speech 
recognition ability of 96 in the right ear and 92 percent in 
the left ear.  This corresponds to a level I hearing in each 
ear.  On VA examination in April 1995, average pure tone 
threshold at 1000, 2000, 3000, and 4000 hertz was 28 decibels 
in the right ear and 36 in the left ear, with speech 
recognition ability of 86 in the right ear and 84 percent in 
the left ear.  This corresponds to a level II hearing in the 
each ear.  38 C.F.R. § 4.85, Table VI (1998).  The revised 
regulations were not in effect at this time, so the new 
provisions of 38 C.F.R. § 4.86 are not for consideration.  
Under Table VII, a designation of level I or level II hearing 
in each ear yields a noncompensable evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1998).

On the VA audiology examination in July 2001, the average 
pure tone threshold at 1000, 2000, 3000, and 4000 hertz was 
37 decibels in the right ear and 43 in the left ear, with 
speech recognition ability of 100 percent bilaterally.  The 
audiological findings correspond to a level I hearing in each 
ear.  38 C.F.R. § 4.85, Table VI (1998) and (2001).  Under 
Table VII, a designation of level I hearing in each ear 
yields a noncompensable evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1998) and (2001).  The veteran does not 
meet the criteria of 38 C.F.R. § 4.86(a) or (b) (2001).

E.  Calluses of both feet

Service connection is currently in effect for calluses of the 
feet, rated as noncompensble under Diagnostic Codes 5299-5284 
effective on October 1, 1991.


On separation examination in May 1991, a history of 
debridement of calluses on the bottoms of both feet was 
noted.  Examination of the feet revealed pes planus, 
onychomycosis and calluses of the feet.  Under this criteria, 
a 10 percent rating contemplates moderate impairment.  A 20 
percent rating is assigned for moderately severe impairment, 
and a 30 percent rating is assigned for severe impairment.  
With actual loss of the use of the foot, a 40 percent rating 
is applicable. 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2001).

On VA examination in October 1992, the examiner noted 
calluses of the feet.

On VA examination in July 2001, the veteran reported a 
history of calluses of both feet from the late 1970's to the 
1980's.  He indicated that he thought that he was not taking 
good care of his feet at that time.  He states that 
occasionally they return and he gets them trimmed at a local 
spa.  Calluses were not a problem or concern for him at the 
time of the examination.  Examination of the feet revealed a 
mild callus over the lateral left heel.  The veteran did not 
require a device to ambulate.   Bilateral flat feet were 
noted.  Non weightbearing and weightbearing alignment of the 
Achilles tendon was good.  There was no painful motion, 
edema, instability, weakness or tenderness of the feet.  
There were no skin or vascular changes.  There were no foot 
deformities.  The veteran's posture was normal.  There was a 
very slight limp on the right lower extremity, otherwise no 
limited function of standing or walking.  The final diagnoses 
included calluses of both feet, noted to be resolved.  

The Board concludes that a compensable rating for bilateral 
calluses of the feet is not warranted.  Calluses of the feet 
were noted on separation from active service in 1991 and 
there is no medical evidence showing treatment for calluses 
during the entire appeal period.  In July 2001, the veteran 
indicated that he had occasional foot calluses which were 
trimmed at a local spa.  He did not report any problems 
associated with calluses of the feet and the clinical 
findings noted resolved calluses of the feet with no other 
foot disability shown to be associated with calluses.  As 
indicated above, in every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2001).  The Board has considered whether the 
veteran was entitled to a "staged" rating for his service-
connected disability as the Court noted in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time during the appeal 
period, however, has the veteran demonstrated a level of 
impairment consistent with a compensable evaluation for his 
service-connected bilateral calluses of the feet.

The clear preponderance of the evidence is against the 
veteran's claims.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to an evaluation higher than 30 percent for 
hypertensive heart disease with left ventricular hypertrophy 
and hypertension is denied.

Entitlement to an evaluation higher than 30 percent for right 
eye injury, chorioretinal scarring, is denied.

Entitlement to an evaluation higher than 10 percent prior to 
February 10, 2000 and to a compensable rating on or after 
April 1, 2000 for benign prostatic hypertrophy is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to a compensable evaluation for calluses of both 
feet is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

